UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7480



CLARENCE COVINGTON,

                                            Petitioner - Appellant,

          versus


RON ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-00-1444-AM)


Submitted:   March 8, 2001                 Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Covington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Covington seeks to appeal the district court’s order

dismissing as untimely his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000), and denying his post-judgment motions.

We have reviewed the record and the district court’s orders and

find no reversible error.   Accordingly, we deny Covington’s motion

for a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Covington v. Angelone, No. CA-00-

1444-AM (E.D. Va. Sept. 7 & Nov. 29, 2000).   We also deny Coving-

ton’s motion to proceed as movant.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2